 



Exhibit 10.23
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (“Agreement”) dated as of December 18, 2007 (the
“Effective Date”) by and among SMART Modular Technologies (WWH), Inc. (the
“Company”) and Iain MacKenzie (“Executive”).
     WHEREAS, Executive serves as President and Chief Executive Officer of the
Company;
     WHEREAS, Executive and the Company (or its affiliates) previously executed
an offer letter dated February 11, 2004 (the “Offer Letter”) and Executive
previously executed an Employment, Confidential Information and Invention
Assignment Agreement (the “Confidentiality Agreement”);
     WHEREAS, the Company considers it in their best interests to foster the
continued employment of Executive from and after the Effective Date; and
     WHEREAS, Executive is willing to continue his employment on and after the
Effective Date on the terms hereinafter set forth in this Agreement.
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
ARTICLE 1
Position; Term Of Agreement
     Section 1.01. Position. (a) Executive shall continue to serve as President
and Chief Executive Officer of the Company and shall report to the Company’s
Board of the Directors (the “Board”). Executive shall have such duties and
authority, consistent with such position, as shall be determined from time to
time by the Company. Executive may have similar positions with the Company’s
subsidiaries and affiliates.
     (b) During his employment with the Company, Executive will devote
substantially all of his business time to the performance of his duties under
this Agreement and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict with the rendition
of such services either directly or indirectly, without the prior written
consent of the Board.
     Section 1.02. Term. The term of this Agreement (the “Term”) shall be for a
period of four years from the Effective Date, and thereafter the Term will
automatically renew for additional one-year periods unless either party provides
ninety days’ prior written notice of termination of the Term. The obligation of
the

 



--------------------------------------------------------------------------------



 



Company to make payments or provide benefits pursuant to Section 3.01 of this
Agreement to which Executive has acquired a right pursuant to a termination of
Executive’s employment prior to the expiration of the Term shall survive the
expiration of the Term until such payments and benefits have been provided in
full in accordance with the provisions of Article 3.
     Section 1.03. At-Will Employment Status. Nothing contained in this
Agreement shall interfere with the at-will employment status of Executive or
with the Company’s or Executive’s right to terminate Executive’s employment with
the Company at any time, with or without cause.
ARTICLE 2
Compensation And Benefits
     Section 2.01. Base Salary. The Company shall pay Executive an annual base
salary (the “Base Salary”), payable in accordance with the standard payroll and
personnel practices of the Company. Executive’s compensation package shall be
subject to periodic review by the Board or a committee of the Board, and
Executive will be entitled to such increases in Base Salary as determined by the
Board (or its committee) in its sole discretion.
     Section 2.02. Bonus. Executive shall be eligible to participate in a bonus
plan in accordance with the terms and conditions of such plan. Executive’s
target bonus shall be determined by the Board or a committee of the Board, with
actual bonus payment subject to the Company’s performance and other terms and
conditions of the bonus plan.
     Section 2.03. Executive Benefits. During the Term, Executive shall be
provided employee benefits (including fringe benefits, vacation, life, health,
accident and disability insurance, 401(k) plan) on the same basis as those
benefits are generally made available to senior executives of the Company. In
addition, Executive will be reimbursed by the Company for certain
immigration-related expenses.
     Section 2.04. Business And Travel Expenses. Reasonable travel,
entertainment and other business expenses incurred by Executive in the
performance of Executive’s duties hereunder shall be reimbursed by the Company
in accordance with the Company’s policies as in effect from time to time.
ARTICLE 3
Certain Termination Benefits
     Section 3.01. Certain Events of Termination. (a) Severance Benefits. In the
event that during the Term either Executive is terminated by the Company

2



--------------------------------------------------------------------------------



 



without Cause (as defined below) or Executive resigns for Good Reason, Executive
shall be entitled to the following benefits:
     (i) The Company shall pay Executive an amount equal to 12 months of his
Base Salary plus his annual target bonus in effect on the date of termination
(the “Severance Payment”); and
     (ii) Executive shall be provided with health benefits under the Company’s
health plan (or the Company shall reimburse or subsidize Executive’s continued
coverage under COBRA at the same cost to Executive as before his termination of
employment) until the earlier of (A) 12 months following the date of termination
or (B) the date Executive becomes eligible for group health coverage with
another employer.
provided that receipt of the foregoing shall be subject to within 60 days
following termination of Executive’s employment, Executive signing and not
revoking prior to the revocation period required under applicable law a release
of claims in a form reasonably acceptable to the Company (the “Release”).
Subject to clause (b) below, the Company shall pay one-half of Severance Payment
in a lump sum cash payment within ten business days following the last to occur
of (i) Executive’s termination of employment or (ii) the last day on which
Executive may revoke the Release in accordance with its terms, and the remaining
one-half of the Severance Payment on the first business day following the
six-month anniversary of the date of termination of Executive’s employment.
     (b) Section 409A. Notwithstanding anything to the contrary in this
Agreement, if the Executive is determined by the Company’s compensation
committee to be a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code, as amended (“Section 409A”) and the regulations
thereunder, as of the date of Executive’s “separation from service” as defined
in Treasury Regulation Section 1.409A-1(h) (or any successor regulation), and if
any payments or entitlements provided for in this Agreement constitute a
“deferral of compensation” within the meaning of Section 409A and therefore
cannot be paid or provided in the manner provided herein without subjecting the
Executive to additional tax, interest or penalties under Section 409A, then any
such payment and/or entitlement which would have been payable during the first
six months following the Executive’s “separation from service” shall instead be
paid or provided to the Executive in a lump sum payment on the first business
day immediately following the six-month anniversary of Executive’s “separation
from service”.

3



--------------------------------------------------------------------------------



 



     Section 3.02. Definitions.
     (a) “Cause” means the occurrence of any one or more of the following:
     (i) an act of dishonesty made by Executive in connection with his
responsibilities which the Company reasonably believes will damage its business;
     (ii) Executive’s conviction of, or plea of nolo contendere to, a felony
which the Board of Directors reasonably believes had or will have a material
detrimental effect on the reputation or business of the Company or its
affiliates;
     (iii) Executive’s gross misconduct; or
     (iv) Executive’s continued substantial violations of his duties, or
repeated failure or inability to perform any reasonably assigned duties, after
written notice from the Company or one of its affiliates, and a reasonable
opportunity of not more than 30 days to cure (to the extent capable of cure),
such violation, failure or inability.
     (b) “Good Reason” means the occurrence of any of the following without
Executive’s written consent:
     (i) a material diminution in base compensation, other than a Company-wide
salary reduction program; or
     (ii) a material diminution in operational duties and responsibilities;
provided that, for the avoidance of doubt, Good Reason shall not have occurred
if after a change in control of the Company, Executive is performing
substantially the same duties and responsibilities as before the change in
control but the Company (or its successor) is not directly owned by public
stockholders or Executive is performing such duties and responsibilities for a
business unit of a parent entity that continues substantially all of the
business of the Company;
provided further that no act or failure to act by the Company shall give rise to
Good Reason unless (A) Executive notifies the Company in writing of the
circumstances he believes constitute Good Reason hereunder within 30 days after
he acquires knowledge of such circumstances and (B) the Company has failed to
cure or remedy such circumstances within 30 days of written notice by Executive
to the Company.
ARTICLE 4
Covenants and Representations
     Section 4.01. Confidentiality and Non-Disclosure Agreement. Executive
agrees to continue to comply with the Confidentiality Agreement during and after
the Term.

4



--------------------------------------------------------------------------------



 



     Section 4.02. Non-Solicitation; Non-Disparagement. (a) Without limiting the
terms of the Confidentiality Agreement, Executive agrees that during his
employment with the Company and for a period of 12 months thereafter, he shall
not, on his own behalf or on behalf of or in connection with any other person,
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, alone or through or in connection with any person
(a) solicit the business of (or procure or assist the canvassing or soliciting
of the business of) any customer or prospective customer of the Company and its
affiliates identified and known to Executive at the time of termination of
employment, either away from the Company or as it relates directly to the
business of the Company; or (b) solicit the employment or engagement of or
otherwise entice away from the employment or engagement of the Company or any of
its affiliates, any individual who is employed or engaged by the Company or any
of its affiliates.
     (b) Executive agrees that he shall not make negative statements or
representations, or otherwise communicate negatively, directly or indirectly, in
writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to the Company, its subsidiaries,
affiliates, successors or their officers, directors, employees, business or
reputation; provided that nothing herein shall prevent you from responding
accurately and fully to any question, inquiry or request for information when
required by law or legal process.
     Section 4.03. Material Inducement; Specific Performance. If any provision
of this Agreement or the Confidentiality Agreement is determined by a court of
competent jurisdiction not to be enforceable in the manner set forth herein or
therein, the Company and Executive agree that it is the intention of the parties
that such provision should be enforceable to the maximum extent possible under
applicable law and that such court shall reform such provision to make it
enforceable in accordance with the intent of the parties.
     Section 4.04. Executive Representation. Executive expressly represents and
warrants to the Company that Executive is not a party to any contract or
agreement and is not otherwise obligated in any way, and is not subject to any
rules or regulations, whether governmentally imposed or otherwise, which will or
may restrict in any way Executive’s ability to fully perform Executive’s duties
and responsibilities under this Agreement.
ARTICLE 5
Successors And Assignments
     Section 5.01. Assignments. Except for an assignment in the event of a
change in control or an assignment to an affiliate of the Company, this
Agreement shall not be assignable by the Company without the written consent of
Executive. This Agreement shall not be assignable by Executive.

5



--------------------------------------------------------------------------------



 



     Section 5.02. Successors; Binding Agreement. This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.
ARTICLE 6
Miscellaneous
     Section 6.01. Notices. Any notice required to be delivered hereunder shall
be in writing and shall be addressed:

         
 
  (i)   if to the Company, to:  
 
      4211 Starboard Drive
 
      Fremont, CA 94538
 
      Fax: 510 360-8500
 
      Attention: General Counsel
 
       
 
      with a copy to the Chair of the Compensation Committee of the Board.
 
       
 
  (ii)   if to Executive, to Executive’s last known address as reflected on the
books and records of the Company;

or, in each case, to such other address as such party may hereafter specify for
the purpose by written notice to the other party hereto. Any such notice shall
be deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a business day in the
place of receipt. Otherwise, any such notice shall be deemed not to have been
received until the next succeeding business day in the place of receipt.
     Section 6.02. Dispute Resolution. (a) Except as set forth in clause
(b) below, each of Executive and the Company agree that any dispute or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement shall be settled by arbitration to be
held in San Francisco, California, in accordance with the rules then in effect
of the American Arbitration Association. The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction. The Company and Executive shall each pay one-half of the costs and
expenses of such arbitration, and each of us shall separately pay its counsel
fees and expenses.
     (b) Executive agrees that a material breach or threatened breach of
Article 4 or the Confidentiality Agreement may cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore,
Executive agrees that, if he materially breaches any of those covenants during
or following termination of employment, the Company may be entitled to an
injunction or

6



--------------------------------------------------------------------------------



 



other equitable relief in addition to any other relief to which the Company may
become entitled.
     Section 6.03. Unfunded Agreement. The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Executive
and/or Executive’s beneficiaries, and shall not entitle Executive or such
beneficiaries to a preferential claim to any asset of the Company.
     Section 6.04. Entire Agreement. This Agreement (together with the
Confidentiality Agreement) represents the entire agreement between Executive and
the Company and its affiliates with respect to the matters referred to herein,
and supersedes all prior discussions, negotiations, and agreements concerning
such matters, including without limitation the Offer Letter and any severance
plan or policy of the Company; provided, however, that any amounts payable to
Executive hereunder shall be reduced by any amounts paid to Executive pursuant
to, or notice period required by, the WARN ACT or other any applicable law in
connection with any termination of Executive’s employment.
     Section 6.05. Tax Withholding. Notwithstanding anything in this Agreement
to the contrary, the Company shall withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as are legally required to be
withheld.
     Section 6.06. Waiver Of Rights. The waiver by either party of a breach of
any provision of this Agreement shall not operate or be construed as a
continuing waiver or as a consent to or waiver of any subsequent breach hereof.
     Section 6.07. Amendment. This Agreement may not be modified, altered or
changed except upon the express written consent of both parties.
     Section 6.08. Severability. In the event any provision of this Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Agreement, and this Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.

7



--------------------------------------------------------------------------------



 



     Section 6.09. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without
reference to principles of conflict of laws.
     Section 6.10. Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.
     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
to be effective as of the day and year first written above.

            SMART MODULAR TECHNOLOGIES (WWH), INC.
      By:   /s/ D. Scott Mercer     Name:   D. Scott Mercer        Title:  
Director     

     
 
  EXECUTIVE:
 
   
 
  /s/ Iain Mackenzie
 
   
 
  Iain MacKenzie

8